Detailed Action
This action is in response to application filed 09/12/2019. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1- 6 are pending.
Claims 1- 6 are rejected.

Drawings
The drawings submitted on 0912/2019 are accepted. 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 1:
In summary, claim 1 recites “a system… comprising… law enforcement server and database… a FOIA request server and database… FOIA request processing server and database…. ”.  The specification of present application fails to provide a deliberate and limiting definition for the above recited component.  Under broadest reasonable interpretation the above components can fairly interpreted to be software per and/or 
Thus, the recited “system” is not a "process", a "machine", a "manufacture", or "composition of matter", as defined in 35 U.S.C. 101.
At least due to dependency, claim 2 is rejected under the same rational as set forth above. 

Claims 1-6 are rejected under 35 U.S.C. 101 as being directed to abstract idea without significantly more.  
Representative claim 1 is directed to a system for automatic generation of Freedom of Information Act (FOIA) requests, the system comprising: a law enforcement server and database configured to store, retrieve and transmit information relating to an arrested individual; 
a FOIA request server and database coupled to the law enforcement server over a communications network and configured to retrieve the information relating to the arrested individual from the law enforcement server, and 
automatically generate a FOIA request; and 
a FOIA request processing server and database coupled to the FOIA request server over the communications network and configured to process the FOIA request; 
wherein the FOIA request server includes a computer program running thereon configured to analyze the information relating to the arrested individual received from the law enforcement server, and automatically generate the FOIA request based on missing information in the information relating to the arrested individual received from the law enforcement server, and the computer program running on FOIA request server is further configured to automatically transmit the automatically generated FOIA request to the FOIA request processing server to process the FOIA request. 
Per prong 1, Step 2A, the above emphasized element/concepts are not meaningfully different than those concepts found by the courts to be abstract, namely, mental processes including concepts performed in the human mind (including an observation, evaluation, judgment, opinion) and/or humans using pen and paper and Certain Methods Of Organizing Human Activity including legal interactions, agreements in the form of contracts, legal obligations activities or behaviors (see, October 2019 Patent Eligibility Guidance Update, 84 Fed. Reg. 55,942, hereinafter “PEG”).  In particular, above emphasized steps clearly relates to pre-internet activity of gathering legal case information and/or performing legal research to produce complete case data and/or information.   
Per prong 2, Step 2A, the additional elements of “a law enforcement server and database configured to… a FOIA request processing server and database coupled to the FOIA request server over the communications network and configured to… automatically…  a FOIA request processing server and database coupled to the FOIA request server over the communications network and configured… wherein the FOIA request server includes a computer program running thereon configured…automatically … the law enforcement server, and the computer program running on FOIA request server is further configured to automatically… automatically…  server to… ” are merely data gathering steps that are not indicative of integration into a practical application 
Per Step 2B, the limitations “a law enforcement server and database configured to… a FOIA request processing server and database coupled to the FOIA request server over the communications network and configured to… automatically…  a FOIA request processing server and database coupled to the FOIA request server over the communications network and configured… wherein the FOIA request server includes a computer program running thereon configured…automatically … the law enforcement server, and the computer program running on FOIA request server is further configured to automatically… automatically…  server to…” are merely data gathering steps that are well known and routine (MPEP 2106.05(d), “Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information)”, and MPEP 2106.05(g)).  Accordingly, the above limitations singularly or in combination do not result in the claim as a whole amounting to significantly more than the judicial exception.
Thus, claim 1 is rejected under 35 U.S.C. 101 as being directed to an abstract idea without significantly more.
Independent claims 3, and 5 are method and medium claims corresponding to method claim 1 and are of substantially same scope. 

At least due dependency, claims 2, 4, and 6 are rejected under the same rational as set forth for claim 1 and for not including any limitation that is singularly or in combination resulting in the claims as a whole amounting to significantly more than the judicial exception. 
    
Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102

Following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C 102(a)(1)/(a)(2) as being anticipated by Aithal et al.  (US 2019/0228356 A1, referred herein after as D1). 

As per claim 1, D1 discloses,  
A system for automatic generation of Freedom of Information Act (FOIA) requests, the system comprising, (D1, title, abstract). 
a law enforcement server and database configured to store, retrieve and transmit information relating to an arrested individual, (D1, figure1, 0039 shows/discloses one more server/database (e.g. 104, 102, 101) including various legal records associated with organization, persons, or parties etc.  The examiner notes that terms “law enforcement” and “arrested individual” are merely non-functional descriptive material, and therefore are given little to no patentable weight.).  
a FOIA request server and database coupled to the law enforcement server over a communications network and configured to retrieve the information relating to the arrested individual from the law enforcement server, (D1, figure 1, figure 3A and accompanying text, 0039 shows/discloses servers/databases(e.g. 104, 105, 102, 101) coupled with each other, where FOIA request server and database (e.g. elements 105/104) coupled to the law enforcement server (e.g. elements 102) over a communications network and configured to retrieve the information relating to the arrested individual from the law enforcement server (e.g. step 304, collects information from server/custodians).  The examiner notes that terms “FOIA”, “law enforcement” and “arrested individual” are merely non-functional descriptive material, and therefore are given little to no patentable weight.).   
and automatically generate a FOIA request, (D1, figure 1, figure 3A and accompanying text, 0039 shows/discloses servers/databases(e.g. 104, 105, 102, 101) coupled with each other, where FOIA request server and database (e.g. elements 105/104) coupled to the law enforcement server (e.g. elements 102) over a communications network and configured to retrieve the information relating to the arrested individual from the law enforcement server (e.g. steps 304-305, collects information from server/custodians).  The examiner notes that terms “FOIA”, “law enforcement” and “arrested individual” are merely non-functional descriptive material, and therefore are given little to no patentable weight.).
and a FOIA request processing server and database coupled to the FOIA request server over the communications network and configured to process the FOIA request, (D1, figure 1, figure 3A and accompanying text, 0039 shows/discloses servers/databases(e.g. 104, 105, 102, 101) coupled with each other, where FOIA request server and database (e.g. elements 105/104) coupled to 
wherein the FOIA request server includes a computer program running thereon configured to analyze the information relating to the arrested individual received from the law enforcement server, and automatically generate the FOIA request based on missing information in the information relating to the arrested individual received from the law enforcement server, (D1, figure 1, figure 3A and accompanying text, 0039 shows/discloses servers/databases(e.g. 104, 105, 102, 101) coupled with each other, per steps 306-308 discloses identifying missing information relating to individual/parties, and generating requests to custodians/server/database for the missing data.  The examiner notes that terms “FOIA”, “law enforcement” and “arrested individual” are merely non-functional descriptive material, and therefore are given little to no patentable weight.).
and the computer program running on FOIA request server is further configured to automatically transmit the automatically generated FOIA request to the FOIA request processing server to process the FOIA request, (D1, figure 1, figure 3A and accompanying text, 0039 shows/discloses servers/databases(e.g. 104, 105, 102, 101) coupled with each other, per steps 306-308 discloses identifying 

As per claim 2, the rejection of claim 1 further incorporated, D1 discloses,
wherein the missing information in the information relating to the arrested individual received from the law enforcement server includes arrest data, including at least one of arrest number, height, weight, gender, eye color, hair color, date of birth, picture of a face associated with the arrested individual, (D1, figure 1, figure 3A, 0039 shows/discloses servers/databases(e.g. 104, 105, 102, 101) coupled with each other, where FOIA request server and database (e.g. elements 105/104) coupled to the law enforcement server (e.g. elements 102) over a communications network and configured to retrieve the information relating to the arrested individual from the law enforcement server (e.g. step 304, collects information from server/custodians).  The examiner notes that terms “FOIA”, “law enforcement”, “arrested individual”, “arrest number, height, weight, gender, eye color, hair color, date of birth, picture of a face associated with the arrested individual” are merely non-functional descriptive material, and therefore are given little to no patentable weight and are properly construed as merely data/metadata.).


As per claims 3-6:
Claims 3-6 are method and medium claims corresponding to system claims of 1-2, and are of substantially same scope. 
Accordingly, claims 3-6 are rejected under the same rational as set forth for claims 1-2.    

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	See form 892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA A AMIN whose telephone number is (571)270-3181.  The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached at 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MUSTAFA A AMIN/           Primary Examiner, Art Unit 2144